Citation Nr: 0020793	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Whether termination of a total disability rating based on 
individual unemployability (TDIU rating) from August 1, 1997 
was proper.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a Manchester, New Hampshire rating decision by 
the Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was assigned a TDIU rating effective from 
January 1, 1994 to August 1, 1997, when the RO terminated the 
rating.

2.  At the time of the grant of the TDIU rating, the veteran 
was service-connected for post-traumatic stress disorder 
(PTSD), rated as 70 percent disabling; a left knee disability 
due to shell fragment wound, rated as 20 percent disabling; a 
left arm disability due to shell fragment wound, rated as 10 
percent disabling; scars of the abdomen with retained foreign 
bodies due to shell fragment wound, rated as 10 percent 
disabling; malaria, rated as non-compensable; a right knee 
disability due to shell fragment wound, rated as non-
compensable; and scars of the chest and lower legs with 
retained foreign bodies due to shell fragment wound, rated as 
non-compensable.

3.  When the RO terminated the TDIU rating as of August 1, 
1997, there was evidence that the veteran had engaged in 
substantially gainful employment from 1994 to February 1996, 
but there was not clear and convincing evidence that the 
veteran was not unemployable following termination of the 
employment in February 1996.

4.  For the period from August 1, 1997, the veteran's 
service-connected disabilities continued to preclude him from 
securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The termination of the veteran's TDIU rating as of August 1, 
1997, was not proper, and the criteria for restoration of a 
TDIU rating for the period from August 1, 1997, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 
3.340, 3.341, 3.343, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1994 rating decision, the veteran was granted 
entitlement to a TDIU rating and was assigned the TDIU rating 
effective from January 1, 1994.  At the time of the grant of 
the TDIU rating, the veteran was service-connected for PTSD, 
rated as 70 percent disabling; a left knee disability due to 
shell fragment wound, rated as 20 percent disabling; a left 
arm disability due to shell fragment wound, rated as 10 
percent disabling; scars of the abdomen with retained foreign 
bodies due to shell fragment wound, rated as 10 percent 
disabling; malaria, rated as non-compensable; a right knee 
disability due to shell fragment wound, rated as non-
compensable; and scars of the chest and lower legs with 
retained foreign bodies due to shell fragment wound, rated as 
non-compensable.  The grant of a TDIU rating was based 
primarily on the veteran's PTSD.  

In July 1995 and in August 1996, the veteran certified that 
he had not been employed within the past 6 months.  
Thereafter, information was received showing that the veteran 
had been employed in 1994, 1995, and in 1996, even though the 

veteran had indicated otherwise.  Accordingly, in January 
1997, the RO proposed to terminate the veteran's TDIU rating.  
Thereafter, the veteran admitted that he had been employed 
during those years, but indicated that his employment was 
terminated in February 1996 due to his inability to 
concentrate.  

In May 1997, the RO terminated the veteran's TDIU rating 
effective August 1, 1997.  

The only new medical evidence of record consists of a private 
physician's statement, received in January 1997, in which the 
physician stated that the veteran is extremely impaired in 
both social and occupational areas.  He indicated that 
although the veteran did maintain employment for a period of 
time within the past few years, he was eventually unable to 
maintain this employment due to his PTSD symptoms.  It was 
the physician's opinion that the veteran could not return to 
any regular employment at this time.  In addition, evidence 
was recently received from the Social Security Administration 
which shows that the veteran has been found totally disabled 
since August 1996.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  Consideration is given to such factors 
as the extent of the service-connected disability, and 
employment and educational background, and it must be shown 
that the service-connected disability produces 
unemployability 

without regard to intercurrent disability or advancing age.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (1999).

In terminating the veteran's TDIU rating effective August 1, 
1997, the RO properly followed the procedures of 38 C.F.R. § 
3.105(e) (1999) concerning notice to the veteran of the 
proposed reduction and giving him an opportunity to submit 
evidence on why the action should not be taken.  In addition, 
the RO gave proper weight to the provisions of 38 C.F.R. § 
3.343 (1999) (continuance of total disability ratings).  
Under 38 C.F.R. § 3.343(c) (1999), when determining whether a 
TDIU rating is to be terminated, caution must be exercised 
that actual employability is established by clear and 
convincing evidence.  When the RO terminated the TDIU rating 
as of August 1, 1997, there was clear and convincing evidence 
that actual employability status had been regained by the 
veteran from 1994 to February 1996.  At the time of the 
rating reduction, there was evidence that the veteran could 
perform substantially gainful employment (i.e., work which is 
more than marginal, that permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The evidence showed that actual employability was established 
by clear and convincing evidence per 38 C.F.R. § 3.343 
(1999).  

However, the evidence of record also showed that as of 
February 1996, the veteran was unable to maintain employment 
and had remained unable to retain employment due to his PTSD 
from that time.  Thus, his PTSD along with his other service-
connected disabilities precluded him from securing or 
following a substantially gainful occupation from that time.  
It is clear that the RO prospectively reduced the veteran's 
TDIU rating under 38 C.F.R. § 3.105(e) (1999) which meant 
that the reduction was not retroactive.  However, in this 
case, as noted, there was only clear and convincing evidence 
that actual employability status had been regained by the 
veteran from 1994 to February 1996, and not after that time.  
By the time the RO reduced the veteran's TDIU rating, his 
service-connected disabilities again precluded him from 
securing or following a substantially gainful occupation. 

In light of the foregoing, the Board must conclude that the 
termination of the veteran's TDIU rating as of August 1, 
1997, was not proper, and the criteria for restoration of a 
TDIU rating for the period from August 1, 1997, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 
3.340, 3.341, 3.343, 4.16, 4.19 (1999).


ORDER

Restoration of a TDIU rating from August 1, 1997 is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

